Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 02/10/2022 has been entered. Claims 1, 3, 4, 15, and 20 have been amended. Claims 5 and 10-18 have been canceled. Claims 1-13 and 15-20 remain pending in the application. 

Claim Rejections - 35 USC § 112 
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

	According to amended claims 1 and 20, the claimed invention is directed to a display device including an optical fingerprint sensor, and a fingerprint is detected based on a diffraction light. In optics, light diffraction from a small aperture results in a diffraction pattern with a bright central band surrounded by concentric circular bands of rapidly decreasing intensity, such a diffraction pattern is known as Airy pattern (e.g., See Fig. 8 of cited reference Jones). Therefore, when the image sensor in the claimed invention is used for fingerprint imaging, it generated a convoluted image including both a fingerprint image and a light diffraction pattern. In other words, in the presence of the diffraction, the obtained fingerprint image is distorted and significantly degraded. However, the specification fails to disclose a corresponding structure or an image processing method to retrieve the fingerprint image from the convoluted image. Therefore, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art, at the time the application was filed, had possession of the claimed invention.  Claims 2-13 and 15-19 are rejected as being dependent upon rejected base claims.

4.	Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
According to amended claims 1 and 20, the claimed invention is directed to a display device including an optical fingerprint sensor, and a fingerprint is detected based on a diffraction light. In optics, light diffraction from a small aperture results in a diffraction pattern with a bright central band surrounded by concentric circular bands of rapidly decreasing intensity, such a diffraction pattern is known as Airy pattern (e.g., See Fig. 8 of cited reference Jones). Therefore, when the image sensor in the claimed invention is used for fingerprint imaging, it generated a convoluted image including both a fingerprint image and a light diffraction pattern. In other words, in the presence of the diffraction, the obtained fingerprint image is distorted and significantly degraded. However, the specification fails to disclose a corresponding structure or an image processing method to retrieve the fingerprint image from the convoluted image. Therefore, the claimed subject matters in claim 1 is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 2-13 and 15-19 are rejected as being dependent upon rejected base claims.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 
6.	Claims 1-4 and 18-20 are rejected under 35 U.S.C. 103 as unpatentable over Jones (US 20170220844 A1) in view of Bok (US 20180089485 A1).
Regarding claim 1, Jones (e.g., Figs. 1-12) discloses an integrated photo-sensing detection display substrate having a subpixel region (e.g., Figs. 7 and 9; subpixel region including OLED subpixels 713) and an inter-subpixel region (e.g., Figs. 7 and 9; inter-subpixel region between adjacent OLED subpixel regions), comprising: 
a base substrate (e.g., Fig. 7; TFT substrate 712); 
a plurality of subpixel apertures (e.g., Fig. 7; OLED subpixels 713, each subpixel has a corresponding aperture);
a plurality of light emitting elements (e.g., Fig. 7; light emitting elements 713) on the base substrate (TFT substrate 712) and configured to emit light, a portion of the light being totally reflected by a surface thereby forming totally reflected light (e.g., Figs. 7 and 10-11; reflected light); 
a light shielding layer (e.g., Fig. 7; light shielding layer 701a) between the plurality of light emitting elements (e.g., Fig. 7; light emitting elements 713) and the base substrate (e.g., Fig. 7; TFT substrate 712) and configured to block at least a portion of diffusedly reflected light from passing through (e.g., Figs. 7; light shielding), the light shielding layer having a light path aperture in the inter-subpixel region allowing at least a portion of the totally reflected light to pass through thereby forming a signal- enriched light beam (e.g., Fig. 7; light shielding layer 701a includes a light path aperture corresponding to inter-subpixel region between adjacent OLED subpixels 713 to pass through reflected light); 
a diffraction grating layer (e.g., Figs. 7 and 10-11; grating layer 1102 shown in Fig. 11, corresponding to the grating layer 701b shown in Fig. 7; [0079] and [0083]) on a side of the base substrate (TFT substrate 712) away from the light path aperture (e.g., Fig. 7; light path aperture formed by light shielding layer 701a) and configured to diffract the signal-enriched light beam thereby forming a diffracted light beam (e.g., Figs. 7-8 and 10-11; diffracted light beam); and 
a photosensor (e.g., Figs. 7-8 and 10-11; optical sensor 1131 shown in Fig. 11, corresponding to the optical sensor 731 shown in Fig. 7) on a side of the diffraction grating layer (grating layer 1102 shown in Fig. 11, corresponding to the grating layer 701b shown in Fig. 7) away from the base substrate (TFT substrate 712) and configured to detect the diffracted light beam (e.g., Figs. 7-8 and 10-11; detection of diffracted light), thereby detecting fingerprint information (e.g., Figs. 7-8 and 10-11; fingerprint detection based on diffracted light).

Jones (e.g., Figs. 7 and 9) discloses wherein the integrated photo-sensing detection display substrate comprises an inter-subpixel aperture in the inter-subpixel region (e.g., Figs. 7 and 9; subpixel region including OLED subpixels 713, inter-subpixel aperture corresponding to inter-subpixel region between adjacent OLED subpixel regions) allowing at least a portion of the totally reflected light to pass through sequentially the inter-subpixel aperture and the light path aperture (e.g., Figs. 7 and 9; light shielding layer 701a includes a light path aperture corresponding to an inter-subpixel region between adjacent OLED subpixel regions to pass through reflected light). Jones does not disclose the structure relationship of the pixel definition layer, the light emitting element, the cathode layer, and the inter-subpixel aperture as claimed. However, Bok (e.g., Figs. 1-4; Fig. 4B is reproduced below for reference) discloses an integrated photo-sensing detection display substrate similar to that disclosed by Jones, having a subpixel region (e.g., OLED subpixels) and an inter-subpixel region (e.g., inter-subpixel region between adjacent OLED subpixels), comprising: 

    PNG
    media_image1.png
    586
    1268
    media_image1.png
    Greyscale

a pixel definition layer (pixel definition layer PDL) defining a plurality of subpixel apertures (e.g., Figs. 4A and 4B; each OLED subpixel has a corresponding subpixel aperture); an inter-subpixel aperture in the inter-subpixel region allowing at least a portion of the totally reflected light to pass through the inter-subpixel aperture (e.g., Fig. 4B; inter-subpixel aperture A corresponding to inter-subpixel region between adjacent OLED subpixels); the pixel definition layer (pixel definition layer PDL) and a cathode layer (cathode layer EL2) of the plurality of light emitting elements are absent in the inter-subpixel aperture (e.g., Fig. 4B; inter-subpixel aperture A); the pixel definition layer comprises a first portion (PDL1) and a second portion (PDL2), the inter- subpixel aperture (inter-subpixel aperture A) spacing apart the first portion (PDL1) and the second portion (PDL2), the first portion (PDL1) being in contact with a light emitting layer (light emitting layer EML-1) in a first adjacent light emitting element (OLED-1), the second portion (PDL2) being in contact with a light emitting layer (light emitting layer EML-2) in a second adjacent light emitting element (OLED-2); the cathode layer (cathode layer EL2) comprises a first cathode portion (EL2-1) and a second cathode portion (EL2-2), the inter-subpixel aperture (inter-subpixel aperture A) spacing apart the first cathode portion (EL2-1) and the second cathode portion (EL2-2); and side walls of the first portion (PDL1), the second portion (PDL2), the first cathode portion (EL2-1), and the second cathode portion (EL2-2) form at least portions of sides of the inter-subpixel aperture (inter-subpixel aperture A). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Bok to the display device of Jones. The combination/motivation would be to provide an OLED display device integrated with an optical fingerprint sensor.

Regarding claim 2, Jones in view of Bok discloses the integrated photo-sensing detection display substrate of claim 1, Jones (e.g., Figs. 1-12) discloses wherein the light shielding layer (e.g., Fig. 7; light shielding layer 701a) has an area greater than an area of the subpixel region (e.g., Fig. 7; OLED subpixel 713); and an orthographic projection of the light shielding layer (e.g., Fig. 7; light shielding layer 701a) on the base substrate (e.g., Fig. 7; TFT substrate 712) covers an orthographic projection of the subpixel region (e.g., Fig. 7; OLED subpixel 713) on the base substrate (e.g., Fig. 7; TFT substrate 712).

Regarding claim 3, Jones in view of Bok discloses the integrated photo-sensing detection display substrate of claim 2, Jones (e.g., Figs. 1-12) discloses wherein the photosensor (e.g., Figs. 7 and 10-11; optical sensor 1131 shown in Fig. 11, corresponding to the optical sensor 731 shown in Fig. 7) has an area smaller than an area of the integrated photo-sensing detection display substrate (TFT substrate); and the diffraction grating layer (grating layer 1102 shown in Fig. 11, corresponding to the grating layer 701b shown in Fig. 7) is configured to form diffracted light beams transmitting toward the photosensor (e.g., Figs. 7-8 and 10-11; optical sensor 1131 shown in Fig. 11, corresponding to the grating layer 731 shown in Fig. 7) respectively at different exit angles depending on a light exiting position on the diffraction grating layer relative to the photosensor (e.g., Figs. 7-8 and 10-11; light is reflected in different directions, according to grating equation, when the reflected light is incident onto the diffraction grating, the corresponding incident angle is different, as a result, the diffraction angle or exiting angle from the grating region is different).

Regarding claim 4, Jones in view of Bok discloses the integrated photo-sensing detection display substrate of claim 3, Jones (e.g., Figs. 1-12) discloses wherein the diffraction grating layer comprises a first diffraction region and a second diffraction region (e.g., Figs. 7-8 and 10-11; grating layer 1102 comprising a plurality of diffraction regions); the first diffraction region is configured to diffract a first signal-enriched light beam transmitted to the first diffraction region to exit the first diffraction region at a first exit angle, thereby forming a first diffracted light beam toward the photosensor; and the (e.g., Figs. 7-8 and 10-11; grating layer 1102 comprising a plurality of diffraction regions, light is reflected in different directions, according to grating equation, when the reflected light is incident onto the first grating region and the second diffraction grating region, the corresponding incident angles are different, as a result, the diffraction angles or exiting angles from the first grating region and the second diffraction grating region are different, leading to a first light beam and a second light beam transmitting to the optical sensor).

Regarding claim 18, Jones (e.g., Figs. 1-12) discloses an integrated photo-sensing detection display panel as disclosed by Jones in view of Bok, comprising: the integrated photo-sensing detection display substrate of claim 1, and a counter substrate (e.g., Fig. 7; top substrate 741) facing the integrated photo-sensing detection display substrate (e.g., Fig. 7; photo-sensing detection display substrate); wherein the plurality of light emitting elements (e.g., Fig. 7; light emitting elements 713) are configured to emit light toward the counter substrate (e.g., Fig. 7; top substrate 741), a portion of the light being totally reflected by a surface of the counter substrate (e.g., Fig. 7; top substrate 741) facing away the integrated photo-sensing detection display substrate(e.g., Fig. 7; photo-sensing detection display substrate) thereby forming the totally reflected light (e.g., Fig. 7); and the photosensor (e.g., Figs. 7 and 10-11; optical sensor 1131 shown in Fig. 11, corresponding to the optical sensor 731 shown in Fig. 7) is configured to detect fingerprint information generated from a touch at any portion of the counter substrate (e.g., Figs. 7 and 10-11; fingerprint detection).

Regarding claim 19, Jones (e.g., Figs. 1-12) discloses an integrated photo-sensing detection display apparatus, comprising the integrated photo-sensing detection display panel of claim 18 as disclosed by Jones in view of Bok, and one or more integrated circuits connected to the integrated photo-sensing detection display panel (e.g., Figs. 1-2 and [0035]; processor 110).

Regarding claim 20, Jones (e.g., Figs. 1-12) discloses a method of fabricating an integrated photo-sensing detection display substrate having a subpixel region and an inter-subpixel region (e.g., Figs. 7 and 9; subpixel region including OLED subpixels 713) and an inter-subpixel region (e.g., Figs. 7 and 9; inter-subpixel region between adjacent OLED subpixel regions), comprising: 
forming a plurality of light emitting elements (e.g., Fig. 7; light emitting elements 713) on a base substrate (e.g., Fig. 7; TFT substrate 712), the plurality of light emitting elements (e.g., Fig. 7; light emitting elements 713) formed to emit light, a portion of the light being totally reflected by a surface thereby forming totally reflected light (e.g., Fig. 7; reflected light); 
forming a plurality of subpixel apertures (e.g., Fig. 7; OLED subpixels 713, each subpixel has a corresponding aperture);
forming a light shielding layer (e.g., Fig. 7; light shielding layer 701a) between the plurality of light emitting elements (e.g., Fig. 7; light emitting elements 713) and the (e.g., Fig. 7; TFT substrate 712), the light shielding layer (e.g., Fig. 7; light shielding layer 701a) formed to block at least a portion of diffusedly reflected light from passing through (e.g., Fig. 7; light shielding), the light shielding layer formed to have a light path aperture in the inter-subpixel region allowing at least a portion of the totally reflected light to pass through thereby forming a signal-enriched light beam (e.g., Fig. 7; light shielding layer 701a includes a light path aperture corresponding to inter-subpixel region between adjacent OLED subpixels 713 to pass through reflected light); 
forming a diffraction grating layer (e.g., Figs. 7 and 10-11; grating layer 1102 shown in Fig. 11, corresponding to the grating layer 701b shown in Fig. 7; [0079] and [0083]) on a side of the base substrate (e.g., Fig. 7; TFT substrate 712) away from the light path aperture (e.g., Fig. 7; light path aperture formed by light shielding layer 701a), the diffraction grating layer formed to diffract the signal- enriched light beam thereby forming a collimated light beam (e.g., Figs. 7 and 10-11); and 
forming a photosensor (e.g., Figs. 7 and 10-11; optical sensor 1131 shown in Fig. 11, corresponding to the optical sensor 731 shown in Fig. 7) on a side of the diffraction grating layer (grating layer 1102 shown in Fig. 11, corresponding to the grating layer 701b shown in Fig. 7) away from the base substrate (e.g., Fig. 7; TFT substrate 712), the photosensor formed to detect the diffracted light beam (e.g., Figs. 10-11; light detection), thereby detecting fingerprint information (e.g., Figs. 10-11; fingerprint detection);
forming an inter-subpixel aperture in the inter-subpixel region (e.g., Figs. 7 and 9; subpixel region including OLED subpixels 713, inter-subpixel aperture corresponding to inter-subpixel region between adjacent OLED subpixel regions) allowing at least a portion of the totally reflected light to pass through sequentially the inter-subpixel aperture and the light path aperture (e.g., Figs. 7 and 9; light shielding layer 701a includes a light path aperture corresponding to an inter-subpixel region between adjacent OLED subpixel regions to pass through reflected light). 

Jones does not disclose the structure relationship of the pixel definition layer, the light emitting element, the cathode layer, and the inter-subpixel aperture as claimed. However, Bok (e.g., Figs. 1-4; Fig. 4B is reproduced below for reference) discloses a method of fabricating an integrated photo- sensing detection display substrate similar to that disclosed by Jones, having a subpixel region (e.g., OLED subpixels) and an inter-subpixel region (e.g., inter-subpixel region between adjacent OLED subpixels), comprising: a pixel definition layer (pixel definition layer PDL) defining a plurality of subpixel apertures (e.g., Figs. 4A and 4B; each OLED subpixel has a corresponding subpixel aperture); an inter-subpixel aperture in the inter-subpixel region allowing at least a portion of the totally reflected light to pass through the inter-subpixel aperture (e.g., Fig. 4B; inter-subpixel aperture A corresponding to inter-subpixel region between adjacent OLED subpixels); the pixel definition layer (pixel definition layer PDL) and a cathode layer (cathode layer EL2) of the plurality of light emitting elements are absent in the inter-subpixel aperture (e.g., Fig. 4B; inter-subpixel aperture A); the pixel definition layer comprises a first portion (PDL1) and a second portion (PDL2), the inter- subpixel aperture (inter-subpixel aperture A) spacing apart the first portion (PDL1) and the second portion (PDL2), the first portion (PDL1) being in contact with a light emitting (light emitting layer EML-1) in a first adjacent light emitting element (OLED-1), the second portion (PDL2) being in contact with a light emitting layer (light emitting layer EML-2) in a second adjacent light emitting element (OLED-2); the cathode layer (cathode layer EL2) comprises a first cathode portion (EL2-1) and a second cathode portion (EL2-2), the inter-subpixel aperture (inter-subpixel aperture A) spacing apart the first cathode portion (EL2-1) and the second cathode portion (EL2-2); and side walls of the first portion (PDL1), the second portion (PDL2), the first cathode portion (EL2-1), and the second cathode portion (EL2-2) form at least portions of sides of the inter-subpixel aperture (inter-subpixel aperture A). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Bok to the display device of Jones. The combination/motivation would be to provide an OLED display device integrated with an optical fingerprint sensor.

7.	Claims 5-7 and 16 are rejected under 35 U.S.C. 103 as unpatentable over Jones (US 20170220844 A1) in view of Bok (US 20180089485 A1) and further in view of Lee-Bouhours (US 20170235153 A1).
Regarding claim 5, Jones in view of Bok discloses the integrated photo-sensing detection display substrate of claim 4, but does not disclose wherein the first diffraction region has a first grating pitch; the second diffraction region has a second grating pitch; and the first grating pitch and the second grating pitch are different from each other. However, Lee-Bouhours (e.g., Figs. 4-10 and 12-13) discloses a diffraction grating layer comprising a first diffraction region and a second diffraction region (e.g., Figs. 4-10 and 12-13; a plurality diffraction regions), wherein the first diffraction region has a first (e.g., Figs. 4-10 and 12-13); the second diffraction region has a second grating pitch (e.g., Figs. 4-10 and 12-13); and the first grating pitch and the second grating pitch are different from each other (e.g., Figs. 4-10 and 12-13; a plurality diffraction regions with different grating pitches or periods). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lee-Bouhours to the diffraction grating of the optical sensor of Jones in view of Bok. The combination/motivation would be to provide a grating device to control light direction of diffracted light beam for an optical fingerprint sensor.

Regarding claim 6, Jones in view of Bok and further in view of Lee-Bouhours discloses the integrated photo-sensing detection display substrate of claim 5, Lee-Bouhours (e.g., Figs. 4-10 and 12-13) discloses wherein the second diffraction region surrounds the first diffraction region (e.g., Figs. 4-10 and 12-13; central grating region and peripheral grating region); and the first grating pitch is greater than the second grating pitch (e.g., Figs. 4-10 and 12-13). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lee-Bouhours to the diffraction grating of the optical sensor of Jones in view of Bok for the same reason above.

Regarding claim 7, Jones in view of Bok and further in view of Lee-Bouhours discloses the integrated photo-sensing detection display substrate of claim 6, Jones (e.g., Figs. 7 and 10-11) discloses wherein an orthographic projection of the second diffraction region on the base substrate is on a side of an orthographic projection of the first (e.g., Figs. 7 and 10-11; grating layer 1102 comprising a plurality of diffraction regions including a first diffraction region and a second diffraction region on a side of the first diffraction) away from an orthographic projection of the photosensor (e.g., Figs. 7 and 10-11; optical sensor 1131 shown in Fig. 11, corresponding to the grating layer 731 shown in Fig. 7) on the base substrate (e.g., Fig. 7; TFT substrate 712). The combination of Jones, Bok, and Lee-Bouhours further discloses the limitations as claimed.

Regarding claim 16, Jones in view of Bok and further in view of Lee-Bouhours discloses the integrated photo-sensing detection display substrate of claim 1, Lee-Bouhours (e.g., Figs. 4-10 and 12-13) discloses wherein the diffraction grating layer is a nano-diffraction grating layer (e.g., Figs. 4-10 and 12-13; subwavelength diffraction grating structure; [0002]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lee-Bouhours to the diffraction grating of the optical sensor of Jones in view of Bok for the same reason above.

8.	Claims 8-13 are rejected under 35 U.S.C. 103 as unpatentable over Jones (US 20170220844 A1) in view of Bok (US 20180089485 A1) and further in view of Kim (US 20160020422 A1).
Regarding claim 8, Jones in view of Bok discloses the integrated photo-sensing detection display substrate of claim 1, Jones (e.g., Figs. 1-12) discloses further comprising a plurality of thin film transistors (e.g., Figs. 7 and 9; TFTs) configured to (e.g., Figs. 7 and 9; OLEDs 713); a respective one of the plurality of thin film transistors comprises a drain electrode (a TFT has a drain electrode), but does not disclose the light shield layer comprises a plurality of light shielding blocks as claimed. However, Kim (Figs. 2-10) discloses a display substrate similar to that disclosed by Jones, comprising a plurality of thin film transistors (e.g., Figs. 9-10; TFTs 120) configured to drive light emission of the plurality of light emitting elements (e.g., Figs. 9-10; OLEDs 930 or 1030); a respective one of the plurality of thin film transistors (e.g., Figs. 9-10; TFTs 120) comprises a drain electrode (e.g., Figs. 9-10; electrode 123 or 124; [0076]); the light shield layer comprises a plurality of light shielding blocks (e.g., Figs. 9-10; light shielding layer 960 or 1060; [0127] and [0136]) spaced apart from each other; and a respective one of the plurality of light shielding blocks (e.g., Figs. 9-10; light shielding layer 960 or 1060) is electrically connected to the drain electrode (e.g., Figs. 9-10; electrode 123 or 124) of a respective one of the plurality of thin film transistors (e.g., Figs. 9-10; TFTs 120). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the optical sensor of the display device of Jones in view of Bok. The combination/motivation would be to provide a light shielding structure for an optical fingerprint sensor integrated with an OLED display device.

Regarding claim 9, Jones in view of Bok and further in view of Kim discloses the integrated photo-sensing detection display substrate of claim 8, Kim (e.g., Figs. 2-10) discloses the display substrate further comprising a first insulating layer (e.g., Figs. 9-10; insulating layer 115) between the drain electrode (e.g., Figs. 9-10; electrode 123 or 124) and the light shield layer (e.g., Figs. 9-10; light shielding layer 960 or 1060). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the optical sensor of the display device of Jones in view of Bok for the same reason above.

Regarding claim 10, Jones in view of Bok and further in view of Kim discloses the integrated photo-sensing detection display substrate of claim 9, Kim (e.g., Figs. 2-10) discloses wherein a respective one of the plurality of light emitting elements (e.g., Figs. 9-10; OLEDs 930 or 1030) comprises a first electrode (e.g., Figs. 9-10; electrode 931 or 1031) electrically connected to the light shielding layer (e.g., Figs. 9-10; light shielding layer 960 or 1060). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the optical sensor of the display device of Jones in view of Bok for the same reason above.

Regarding claim 11, Jones in view of Bok and further in view of Kim discloses the integrated photo-sensing detection display substrate of claim 10, Kim (e.g., Figs. 2-10) discloses the display substrate further comprising a second insulating layer (e.g., Figs. 9-10; insulating layer 917) between the first electrode (e.g., Figs. 9-10; electrode 931 or 1031) and the light shield layer (e.g., Figs. 9-10; light shielding layer 960 or 1060). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the optical sensor of the display device of Jones in view of Bok for the same reason above.

Regarding claim 12, Jones in view of Bok and further in view of Kim discloses the integrated photo-sensing detection display substrate of claim 11, Kim (e.g., Figs. 2-10) discloses wherein the second insulating layer (e.g., Figs. 9-10; insulating layer 917) extends into the light path aperture (e.g., Figs. 9-10; light shielding layer 960 or 1060 has a light path aperture between adjacent OLED subpixels). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the optical sensor of the display device of Jones in view of Bok for the same reason above.

Regarding claim 13, Jones in view of Bok and further in view of Kim discloses the integrated photo-sensing detection display substrate of claim 10, Kim (e.g., Figs. 2-10) discloses wherein the first electrode (e.g., Figs. 9-10; electrode 931 or 1031) is made of a substantially transparent conductive material ([0130] and [0139]; e.g., ITO). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the optical sensor of the display device of Jones in view of Bok for the same reason above.

9.	Claim 15 is rejected under 35 U.S.C. 103 as unpatentable over Jones (US 20170220844 A1) in view of Bok (US 20180089485 A1) and further in view of Liu (CN 106298859 A; using US 20190156097 A1 as a corresponding English translation).
Regarding claim 15, Jones in view of Bok discloses the integrated photo-sensing detection display substrate of claim 1, but does not disclose wherein the inter-subpixel (Fig. 1) discloses an integrated photo-sensing detection display substrate, further comprising a pixel definition layer defining a plurality of subpixel apertures (Fig. 1; pixel definition layer defining apertures between adjacent OLED subpixels 12); and the pixel definition layer has an inter-subpixel aperture in the inter-subpixel region allowing at least a portion of the totally reflected light to pass through sequentially the inter-subpixel aperture and the light path aperture (Fig. 1; reflected light is passed through the inter-subpixel aperture formed by adjacent OLED subpixels 12 and the light path aperture formed by the light shielding layer 13). Liu (Fig. 1) further discloses wherein the inter-subpixel aperture (Fig. 1; aperture formed by adjacent OLED subpixels 12) is larger than the light path aperture (aperture formed by light shielding layer 13); and an orthographic projection of the light shielding layer (light shielding layer 13) on the base substrate (substrate 10) covers an orthographic projection of the pixel definition layer (pixel definition layer of OLED subpixels 12) on the base substrate (substrate 10). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Liu to the optical sensor of the display device of Jones. The combination/motivation would be to provide a light shielding structure for an optical fingerprint sensor integrated with an OLED display device.

10.	Claim 17 is rejected under 35 U.S.C. 103 as unpatentable over Jones (US 20170220844 A1) in view of Bok (US 20180089485 A1) and further in view of Shi (US 20150102306 A1).
(e.g., Figs. 4-5) discloses a display substrate, wherein an orthographic projection of the light shield layer (light shield layer 1) on the base substrate (base substrate) is substantially non-overlapping with an orthographic projection of a plurality of data lines (date lines 12) and a plurality of gate lines (gate lines 11) on the base substrate (base substrate). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Shi to the optical sensor of the display device of Jones in view of Bok. The combination/motivation would be to provide a light shielding structure for an optical fingerprint sensor integrated with an OLED display device.

Response to Arguments
11.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the reference of Bok (US 20180089485 A1) has been used for new ground rejection.  

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691